         Case 1:19-cr-00320-PGG Document 35 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                             ORDER

GEORGE PAGAN,                                                 19 Cr. 320 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of the Defendant will take place on

July 15, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley

Square, New York, New York. Any submissions on behalf of the Defendant are due June 24,

2020, and any submission by the Government is due on July 1, 2020.

               It is further ORDERED that the Probation Department prepare a presentence

investigation report for the Defendant.

Dated: New York, New York
       April 27, 2020
